Exhibit 10.3

Dated: August 7, 2006

EARN-OUT AGREEMENT

BY AND AMONG

 

I. OCM LUXEMBOURG EPOF MEATS HOLDINGS SARL, a société à responsibilité limitée
organized under the laws of Luxembourg (“EPOF”), with registered address of 67
Boulevard Grand-Duchesse Charlotte, L-1331 Luxembourg. EPOF is represented by
Mr. Justin Bickle, with professional address at 27 Knightsbridge, London SW1X
7LY, United Kingdom, and holder of passport number UK 302256106, in his capacity
as Director and (ii) Mr. Jean Fell, with professional address at 65, boulevard
Grande Duchesse Charlotte, L-1331 Luxembourg, and holder of identity card number
734040612592, in his Capacity as Director.

 

II. OCM LUXEMBOURG OPPS MEATS HOLDINGS SARL, a société à responsibilité limitée
organized under the laws of Luxembourg (“OPPS” and collectively with EPOF,
“OCM”), with registered address of 67 Boulevard Grand-Duchesse Charlotte, L-1331
Luxembourg. OPPS is represented by (i) Mr. Christopher Boehringer, with
professional address at 27 Knightsbridge, London SW1X 7LY, United Kingdom, and
holder of passport number BC208584, in his capacity as Director, (ii) Mr. Pedro
Urquidi, with professional address at 27 Knightsbridge, London SW1X 7LY, United
Kingdom, and holder of passport number US 112570956, in his Capacity of Director
and (iii) Mr. Jean Fell, with professional address at 65, boulevard Grande
Duchesse Charlotte, L-1331 Luxembourg, and holder of identity card number
734040612592, in his Capacity as Director.

 

III. SFDS GLOBAL HOLDINGS B.V., a company organized under the laws of the
Netherlands (“Smithfield”), with registered address at Naritaweg 165, 1043 BW
Amsterdam, The Netherlands. Smithfield is represented by Trust International
Management (T.I.M.) B.V.(“TIM BV”) in its capacity as managing director of
Smithfield and in its turn is being represented by Maurice Franciscus Selhorst,
with professional address at Naritaweg 165, 1043 BW Amsterdam, The Netherlands,
and holder of passport with number ND0650793, in his capacity as Managing
Director of T.I.M. B.V. and Sylvia Bark, with professional address at Naritaweg
165, 1043 BW Amsterdam, The Netherlands, and holder of passport with number
NJ5737299, in her capacity as Attorney in fact A of TIM B.V., who are together
duly representing T.I.M. B.V.

 

IV. BACARRETO, S.L., a company organized under the laws of Spain (the
“Company”), with registered address in Madrid, Calle don Ramón de la Cruz, 17,
1º Izqda. The Company is represented by Mr. Michael Cole, with professional
address at 200 Commerce Street, Smithfield, Virginia 23430, USA and passport
number US 094088728, in his capacity as sole Director.

Each of the above mentioned persons or entities shall be hereinafter referred to
as a “Party” and, jointly, as the “Parties”.

 

1



--------------------------------------------------------------------------------

WHEREAS

 

I. On August 7, 2006, the Parties entered into that Amended and Restated
Contribution Agreement (the “Contribution Agreement”) pursuant to which
(i) Smithfield agreed to contribute to Tarvalón S.L. (“Tarvalón”) the FrenchCo
Business (as defined in the Contribution Agreement) and the Smithfield Target
Debt (as defined in the Contribution Agreement) in exchange for ordinary shares
of Tarvalón (the “Tarvalón Shares”), (ii) EPOF agreed to contribute to Tarvalón
the EPOF Target Debt (as defined in the Contribution Agreement) in exchange for
Tarvalón Shares, (iii) OPPS agreed to contribute to Tarvalón the OPPS Target
Debt (as defined in the Contribution Agreement) in exchange for Tarvalón Shares
and (iv) Smithfield agreed to sell additional Tarvalón Shares owned by it to
each of EPOF and OPPS. Following these transactions, (i) each of EPOF, OPPS and
Smithfield contributed their Tarvalón Shares to the Company in exchange for
Shares (as defined herein) and (ii) Smithfield agreed to sell additional Shares
owned by it to each of EPOF and OPPS.

 

II. OCM and Smithfield are the owners of the 100% of the share capital of the
Company.

 

III. Pursuant to the terms of the Contribution Agreement, each of EPOF, OPPS and
Smithfield have agreed to enter into this Earn-Out Agreement (this “Agreement”)
pursuant to which each will agree to cause a capital increase in the Company and
to subscribe for additional share capital of the Company. Following such
subscription, each of the parties will continue to hold their applicable
percentage of the Company’s shares (each representing such percentage of the
voting and economic rights of the Company) as set forth in paragraph I above.

 

IV. In connection with such share capital increase and subscription, OCM shall
contribute additional premium to the Company in an additional amount up to
€40,000,000 in the aggregate, based upon the Company’s achievement of certain
levels of EBITDA (as defined below), as further described in Section 3 below.

The Parties therefore agree as follows:

CLAUSES

1. Definitions. As used herein, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any Person, any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person. As used in this definition of the term
“Affiliate” and elsewhere herein with respect to any Affiliate of any Person,
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities, by voting trust, contract or similar
arrangement, as trustee or executor, or otherwise.

“Additional OCM Contribution” means the contribution referred to in Section 3(b)
of this Agreement.

“Business” means the processed meats business carried on by the Company in
Europe.

 

2



--------------------------------------------------------------------------------

“Capital Increase” means the capital increase of the Company described in
Section 2 of this Agreement.

“Company’s Target EBITDA” has the meaning of Section 3(b) of this Agreement.

“Constituent Documents” shall mean the articles of association and bylaws (or
similar organizational documents) of any entity.

“EBITDA” means the cumulative earnings of the Company’s operations, as reported
in accordance with GAAP, for the Reference Period before deduction of interest,
taxes, depreciation and amortization but net of restructuring costs and capital
expenditures associated with the restructuring of the Business.

“Final Company EBITDA” means the Company’s aggregate EBITDA over the Reference
Period.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any multinational organization,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any executive
official thereof.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

“Premium” means the premium referred to in Section 3(b) of this Agreement.

“Premium Payment” means the aggregate amount, if any, due and payable by OCM to
the Company as determined in Section 3(b) of this Agreement.

“Reference Period” means the period beginning on the first day of the Company’s
first full fiscal quarter following the date hereof and ending on the last day
of the Company’s twelfth full fiscal quarter thereafter (resulting in a period
of twelve full fiscal quarters).

“Shareholders” means EPOF, OPPS and Smithfield.

2. Capital Increase.

The Shareholders agree as soon as possible following the third anniversary of
the date of this Agreement to, subject to Section 2(d), increase the share
capital of the Company, by issuing:

(a) Two ordinary shares (“participación”) of one euro (1 €) of par value and
without Premium, that shall be subscribed and fully paid up by Smithfield, and
shall grant to its owner all the rights and obligations granted by law and by
the By-Laws of the Company.

 

3



--------------------------------------------------------------------------------

(b) One ordinary share (“participación”) of one euro (1 €) of par value and with
a Premium that shall be calculated according to Section 3 below, that shall be
subscribed and fully paid up by EPOF, and shall grant to its owner all the
rights and obligations granted by law and by the By-Laws of the Company.

(c) One ordinary share (“participación”) of one euro (1 €) of par value and with
a Premium that shall be calculated according to Section 3 below, that shall be
subscribed and fully paid up by OPPS, and shall grant to its owner all the
rights and obligations granted by law and by the By-Laws of the Company.

(d) The ordinary shares issued to Smithfield and OCM, respectively, shall be of
the same class and character and will grant its holder the same rights and
obligations.

(e) In the event that no Premium would be due pursuant to Section 3(b), the
Shareholders shall not be required to effect any Capital Increase.

3. Premium (Earn-Out Payment).

(a) Calculation of EBITDA. As soon as possible following the end of the
Reference Period the Company shall calculate the Final Company EBITDA over the
Reference Period.

If Smithfield, OCM and the Company are unable to agree upon the calculation of
the Final Company EBITDA, an accounting firm mutually acceptable to Smithfield,
OCM and the Company shall be appointed (the “Independent Accounting Firm”) to
resolve such dispute. If Smithfield, OCM and the Company cannot mutually agree
on the selection of the Independent Accounting Firm, Smithfield, OCM (acting as
one party) and the Company shall submit to such other Person’s independent
accountants the name of an accounting firm nationally recognized in the United
States which does not at the time and has not in the prior two (2) years
provided audit or other attestation services to any of OCM, Smithfield Foods,
Inc. or the Company or any of their respective Affiliates, and the Independent
Accounting Firm shall be selected by lot from these three (3) firms by the
independent accountants of Smithfield, OCM and the Company.

Each of Smithfield, OCM and the Company and their respective independent
accountants shall give the Independent Accounting Firm reasonable access, during
normal business hours upon reasonable notice, to the properties, books, records
and personnel of the Company for purposes of calculating the Final Company
EBITDA. Smithfield, OCM and the Company will each submit to the Independent
Accounting Firm a written statement setting forth such party’s calculation of
the Final Company EBITDA. The Independent Accounting Firm will select one, and
only one, party’s calculation as the Final Company EBITDA. The Independent
Accounting Firm shall be instructed to use every reasonable effort to perform
its services within thirty (30) days of submission of the calculations to it
and, in any case, as promptly as practicable after such submission and the
Independent Accounting Firm’s determination of the Final Company EBITDA shall be
final and binding on the parties. Any expenses relating to the engagement of the
Independent Accounting Firm shall be paid pro rata by each of the parties whose
proposed calculation of the Final Company EBITDA was not chosen by the
Independent Accounting Firm as the Final Company EBITDA. Each party shall pay
all advisors’ fees, charges and expenses incurred by such party in connection
with the dispute.

 

4



--------------------------------------------------------------------------------

(b) Determination of the Premium.

(i) In the event that the Final Company EBITDA exceeds the Company’s Target
EBITDA (as set forth in the table below), EPOF and OPPS shall pay to the Company
an aggregate Premium (plus any applicable “equity contribution” tax in an amount
not to exceed one percent (1%) of the Premium) (collectively, the “Additional
OCM Contribution”)as allocated between them pursuant to Section 3(b)(ii) below,
for the ordinary shares (“participaciones”) referred to in Section 2(b) and
2(c), as determined in accordance with the following table:

 

Company’s Target EBITDA

   Premium

Less than €260,000,000

     No Premium due and payable

€260,000,000 or more, but less than

€280,000,000

   € 14,000,000

€280,000,000 or more, but less than

€300,000,000

   € 28,000000

€300,000,000 or more

   € 40,000,000

provided that, OCM and the Company hereby agree to negotiate, in consultation
with Smithfield, in good faith, to make any adjustments in the Company’s Target
EBITDA set forth above to the extent any such adjustment may be necessary to
reflect any acquisition, disposition or restructuring affecting the Company’s
operations.

(ii) EPOF shall be obligated to pay to the Company sixty-eight and sixty-two
hundreths percent (68.62%) of any Premium and OPPS shall be obligated to pay to
the Company thirty-one and thirty-eight hundreths percent (31.38%) of any
Premium. Notwithstanding the foregoing, the obligations of each of EPOF and OPPS
to pay to the Company the Additional OCM Contribution, plus all accrued and
unpaid interest thereon, shall be the joint and several obligations of such
parties.

4. Interest Rate. The Premium shall be deemed to bear interest from the date
hereof until paid in full at a rate of 4.0% per annum, compounded annually. Such
interest shall be due and payable pursuant to the terms of Section 5 of this
Agreement. If an Event of Default shall occur, then all amounts then outstanding
under the Premium shall thereafter bear interest at 3.0% plus the rate otherwise
in effect immediately upon such Event of Default. Accrued interest shall be
computed for actual days elapsed on the basis of a year of 365 days.

5. Payments. The outstanding sum of the applicable Premium plus all accrued and
unpaid interest thereon shall be due and payable promptly after the
determination of the Premium, but in any event no later than ten (10) days after
the final determination of the Final Company EBITDA pursuant to Section 3(a).
For the avoidance of doubt, neither EPOF nor OPPS shall be obligated to pay the
Premium until the shareholders of the Company have approved a resolution
authorizing the Capital Increase. Each of EPOF and OPPS shall vote in favor of
the resolution authorizing the Capital Increase.

 

5



--------------------------------------------------------------------------------

6. Prepayment. At any time prior to the calculation of the Final Company EBITDA,
if the Company and OCM agree on the value of the Premium for the purposes of
prepayment, the Capital Increase shall be carried out as soon as possible and
neither EPOF nor OPPS shall have any obligation pursuant to Section 3 or
Section 5 to pay any additional amount as Premium.

7. Representations and Warranties.

(a) EPOF represents and warrants that:

(i) Organization. EPOF is a société à responsibilité limitée duly organized,
validly existing and in good standing under the laws of Luxembourg and has full
power to enter into this Agreement and to perform its obligations hereunder.

(ii) Authorization; Execution and Delivery; Enforceability. The execution,
delivery and performance by EPOF of this Agreement, and of all of the documents
and instruments required hereby from EPOF, are within the power of EPOF and have
been duly authorized by all necessary action of EPOF. This Agreement has been
duly executed and delivered by EPOF. This Agreement is, and the other documents
and instruments required hereby to which EPOF is a party will be, when executed
and delivered by the parties thereto, the valid and binding obligations of EPOF,
enforceable against EPOF in accordance with their respective terms.

(iii) No Violation or Conflict by EPOF. The execution, delivery and performance
of this Agreement by EPOF, and the consummation of the transactions contemplated
herein, do not and will not (a) conflict with or violate any Law, judgment,
order or decree binding on EPOF or the Constituent Documents of EPOF or
(b) constitute a violation or breach of any material contract or agreement to
which EPOF is a party or by which it is bound.

(b) OPPS represents and warrants that:

(i) Organization. OPPS is a société à responsibilité limitée duly organized,
validly existing and in good standing under the laws of Luxembourg and has full
power to enter into this Agreement and to perform its obligations hereunder.

(ii) Authorization; Execution and Delivery; Enforceability. The execution,
delivery and performance by OPPS of this Agreement, and of all of the documents
and instruments required hereby from OPPS, are within the power of OPPS, and
have been duly authorized by all necessary action of OPPS. This Agreement has
been duly executed and delivered by OPPS. This Agreement is, and the other
documents and instruments required hereby to which OPPS is a party will be, when
executed and delivered by the parties thereto, the valid and binding obligations
of OPPS, enforceable against OPPS in accordance with their respective terms.

(iii) No Violation or Conflict by OPPS. The execution, delivery and performance
of this Agreement by OPPS, and the consummation of the transactions

 

6



--------------------------------------------------------------------------------

contemplated herein, do not and will not (a) conflict with or violate any Law,
judgment, order or decree binding on OPPS or the Constituent Documents of OPPS
or (b) constitute a violation or breach of any material contract or agreement to
which OPPS is a party or by which it is bound.

8. Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

(a) Failure to Pay. EPOF’s or OPPS’s failure, as applicable, to subscribe for
the one ordinary share (“participación”) referred to in Section 2(b) or
Section 2(c), as applicable, and to pay their ratable share of the Premium (if
any) together with any interest thereon when due in accordance with Section 4 of
this Agreement; provided, that each of EPOF and OPPS shall have ten (10) days to
cure such failure.

(b) Involuntary Bankruptcy or Receivership Proceedings. A receiver, conservator,
liquidator or trustee of either EPOF or OPPS or of any of their respective
properties is appointed by order or decree of any court or agency or supervisory
authority having jurisdiction; or an order for relief is entered against either
EPOF or OPPS under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or receivership law of any
jurisdiction, whether now or hereafter in effect; or either EPOF or OPPS is
adjudicated bankrupt or insolvent; or any material portion of the properties of
either EPOF or OPPS is sequestered by court order and such order remains in
effect for more than fifty (50) days after either EPOF or OPPS, as the case may
be, obtains knowledge thereof; or a petition is filed against either EPOF or
OPPS under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution, liquidation or receivership law of any jurisdiction,
whether now or hereafter in effect, and such petition is not dismissed within
sixty (60) days.

(c) Voluntary Petitions. Either of EPOF or OPPS filing a petition or seeking
relief under any provision of any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or receivership law
of any jurisdiction, whether now or hereafter in effect, or consents to the
filing of any such case or petition against it under any such law.

(d) Assignments for Benefit of Creditors. Either of EPOF or OPPS making a
general assignment for the benefit of its creditors, or admission in writing of
its inability to pay its debts generally as they become due, or consents to the
appointment of a receiver, trustee or liquidator of all or any part of its
property.

9. Remedies Upon Default. Upon the occurrence of an Event of Default hereunder
(unless such Event of Default is waived or deferred at the option of the
Company) either, at the option of the Company:

(a) each of EPOF or OPPS, if either or both has not done so, shall collectively
subscribe for and fully pay up the ordinary share (“participaciónes”) that a
defaulting party agreed to subscribe for pursuant to Sections 2(b) or 2(c), with
the portion of the Premium allocable to such share as calculated in accordance
with Section 3(b) (plus the allocable portion of any applicable “equity
contribution” tax in an amount not to exceed one percent (1%) of the Premium),
together with the allocable portion of any and all interest due on the Premium
(including default interest from the date of such Event of Default) in
satisfaction of such parties’ obligations pursuant to this Agreement.

 

7



--------------------------------------------------------------------------------

(b) to the extent that EPOF or OPPS, as applicable, has not subscribed for the
ordinary share (“participación”) such party agreed to subscribe for pursuant to
Section 2(b) or 2(c), then as applicable, (i) EPOF shall transfer to the Company
for redemption a number of shares (“participaciones”) of the Company having a
value equal to EPOF’s allocable portion of the Premium due pursuant to
Section 3(b) of this Agreement plus any applicable interest payable with respect
to such allocable portion (including default interest from the date of such
Event of Default) in satisfaction of EPOF’s obligations pursuant to this
Agreement or (ii) OPPS shall transfer to the Company for redemption a number of
shares (“participaciones”) of the Company having a value equal to OPPS’s
allocable portion of the Premium due pursuant to Section 3(b) of this Agreement
plus any applicable interest payable with respect to such allocable portion
(including default interest from the date of such Event of Default) in
satisfaction of OPPS’s obligations pursuant to this Agreement.

Any delay by the Company in exercising or any failure of the Company to exercise
the aforesaid remedies with respect to an Event of Default shall not constitute
a waiver of its right to exercise such remedies with respect to that or any
subsequent Event of Default.

10. No Setoff or Waiver. No setoff, claim, counterclaim, reduction or diminution
of any obligation or any defense of any kind or nature that either EPOF or OPPS
has or may have against the Company (other than the defense of payment) shall be
available against the Company in any suit or action brought by the Company to
enforce this Agreement. The foregoing shall not be construed as a waiver by
either of EPOF or OPPS of any rights or claims that EPOF or OPPS may have
against the Company, but any recovery upon such rights and claims shall be had
from the Company separately, it being the intent of this Agreement that OCM
shall be obligated to pay, absolutely and unconditionally, all amounts due
hereunder.

11. Waiver of Jury Trial. EACH OF THE COMPANY, EPOF AND OPPS IRREVOCABLY WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS NOTE AND THE TRANSACTIONS CONTEMPLATED HEREIN, AND
EPOF AND OPPS FURTHER WAIVE ANY RIGHT TO FILE ANY COUNTERCLAIM AS PART OF ANY
ACTION OR PROCEEDING FILED OR MAINTAINED BY THE COMPANY TO COLLECT ANY AMOUNT OF
PREMIUM OR INTEREST DETERMINED TO BE PAYABLE HEREUNDER, AT LAW, IN EQUITY OR
OTHERWISE.

12. Collection Costs and Expenses. EPOF and OPPS shall pay all reasonable and
documented costs, fees and expenses (including court costs and reasonable
attorneys’ fees) incurred by the Company in collecting or attempting to collect
any amount that becomes due hereunder or in seeking legal advice with respect to
any amendment or modification hereof, any such collection or an Event of Default
hereunder.

13. Notices. All notices, demands or other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, telecopier, courier
service or personal delivery:

 

8



--------------------------------------------------------------------------------

  (i)    if to Smithfield:         SFDS Global Holdings BV         c/o
Smithfield Foods, Inc.         499 Park Avenue         6th Floor         New
York, New York 10022         Telecopy:     (212) 758-8421         Attention:    
Richard  J. M. Poulson,        

  Executive Vice President,

       

  Senior Advisor to the Chairman

       

  andGeneral Counsel

        with a copy to:         Hunton & Williams LLP         Riverfront Plaza,
East Tower         951 E. Byrd Street         Richmond, Virginia 23219        
Telecopy:     (804) 788-8218         Attention:     Gary E. Thompson   (ii)   
if to the Company:         Bacarreto, S.L.         Calle Don Ramón de la Cruz  
      17, 10 Izquierda, Madrid, Spain         with a copy to:        
Cuatrecasas         C/ Velazquez, 63-228001 Madrid, Spain         Telecopy: 011
34 915 247 154         Attention:     Pere Kirchner   (iii)    if to EPOF:   
OCM Luxembourg EPOF Meats Holdings SARL         67 Boulevard Grand-Duchesse
Charlotte         L-1331 Luxembourg         Telecopy:     00 352 264 582 94     
   Attention:     Justin Bickle        

  Szymon Dec

        with a copy to:         Skadden, Arps, Slate, Meagher & Flom LLP        
Four Times Square         New York, New York 10036         Telecopy:    
212-735-2000         Attention:     Eileen T. Nugent

 

9



--------------------------------------------------------------------------------

  (iv)    if to OPPS:    OCM Luxembourg OPPS Meats Holdings SARL         67
Boulevard Grand-Duchesse Charlotte         L-1331 Luxembourg        
Telecopy:     00 352 264 582 94         Attention:     Pedro Urquidi        

  Chris Boehringer

        with a copy to:         Skadden, Arps, Slate, Meagher & Flom LLP        
Four Times Square         New York, New York 10036         Telecopy:    
212-735-2000         Attention:     Eileen T. Nugent

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 13 designate another address or Person for receipt
of notices hereunder.

14. Amendment and Waiver. Any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provision of this Agreement, and
any consent to any departure by any party from the terms of any provision of
this Agreement shall be effective only if it is made or given in writing and
signed by the parties hereto. Any such amendment, supplement, modification,
waiver or consent shall be binding upon the parties hereto. No failure or delay
on the part of any party hereto in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the parties hereto at law, in equity or
otherwise.

15. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of EPOF, OPPS and the Company, and their respective
successors and assigns; provided, however, that (i) neither EPOF nor OPPS may
assign or delegate any obligations hereunder, by

 

10



--------------------------------------------------------------------------------

operation of law or otherwise, to any person or entity without the prior written
consent of the Company and (ii) the Company may not assign this Agreement or the
right to payment under this Agreement to any person without the prior written
consent of each of EPOF and OPPS.

17. Payments. All payments due hereunder shall be made in immediately available
funds.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Spain. The parties hereto irrevocably submit to the
exclusive jurisdiction of the court sitting in the City of Madrid (Spain) over
any suit, action or proceeding arising out of or relating to this Agreement. To
the fullest extent they may effectively do so under applicable law, the parties
hereto irrevocably waive and agree not to assert, by way of motion, as a defense
or otherwise, any claim that they are not subject to the jurisdiction of any
such court, any objection that they may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

19. Survival. All agreements, representations and warranties made herein shall
survive the delivery of this Agreement and the disbursement of any amounts
hereunder.

20. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

[Signatures Appear on Following Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties has caused this Agreement to be executed by its
duly authorized representatives as of the day and year first above written.

 

OCM LUXEMBOURG EPOF

MEATS HOLDINGS SARL

a société à responsibilité limitée organized under the laws of Luxembourg

/s/ Justin Bickle

Director

/s/ Jean Fell

Director

 

Director OCM LUXEMBOURG OPPS

MEATS HOLDINGS SARL

a société à responsibilité limitée organized under the laws of Luxembourg

/s/ Jean Fell

Director

/s/ Christopher Boehringer

Director

/s/ Pedro Urquidi

Director



--------------------------------------------------------------------------------

BACARRETO, S.L. a company organized under the laws of Spain  

/s/ Michael H. Cole

Name:  

 

Its:  

 

SFDS GLOBAL HOLDINGS BV

a company organized under the laws of the Netherlands

  By:   Trust International Management     (T.I.M.) B.V.   Its:   Managing
Director  

/s/ M.F. Selhorst

  Name:  

M.F. Selhorst

  Its:  

Managing Director

 

/s/ S.R. Bark

  Name:  

S.R. Bark

  Its:  

Attorney-in-Fact